          Case 1:20-cr-00057-GBD Document 2 Filed 01/22/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                      -   -   -    X


 UNITED STATES OF AMERICA
                                                        SEALED INDICTMENT
            - v. -
                                                        20 Cr.
 DARON GOODMAN and
 JAMARR SIMMONS,

                                   -20 CRIM 057
                           Defendants.            . :
                          --------x



                                  COUNT ONE

     The Grpnd Jury charges:

     1.      On or about January 11, 2020, in the Southern District

of New York and elsewhere, DARON GOODMAN and JAMARR SIMMONS, the

defendants, during and in relation to a crime of violence for

which they may be prosecuted in a court of the United States,

namely a murder committed for the purpose of maintaining and

increasing position in an enterprise engaged in racketeering

activity, in violation of Title 18, United States Code, Section

1959(a) (1), willfully and knowingly did use and.carry firearms,

and in furtherance of such crime, did possess firearms, and in

the course thereof did cause the death of a person through the

use of firearms, which killing is murder as defined in Title 18,

United States Code, Section llll(a), and did aid and abet the
      Case 1:20-cr-00057-GBD Document 2 Filed 01/22/20 Page 2 of 3



same, to wit, GOODMAN and SIMMONS shot and killed Jason Parris

in the vicinity of 1441 Webster Avenue, Bronx, New York.

     (Title 18, United States Code, Sections 924(j) and 2.)




                                         ~9£r~
                                       GEOFFREY~ s. BERMAN ~
                                       United States Attorney




                                   2
Case 1:20-cr-00057-GBD Document 2 Filed 01/22/20 Page 3 of 3




          Form No. USA-33s-274       (Ed. 9-25-58)


              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                           - v. -

                    DARON GOODMAN and
                     JAMARR SIMMONS,

                       Defendants.


                    SEALED INDICTMENT


              (18 U.S.C.   ·§§   924 (j) and 2.)



                                 GEOFFREY S. BERMAN
                            United States Attorney.




                                           Foreperson.




    i~ tJ t ~J ,cA-wi~v1, f         v~     <;~~I
      A- c,{,s+   \r.11A',o-""'~    ~srvv~
